A. J. WALKER, C. J.
Doga' are animals domitas natures; and although they may not be¡ in the estimation *431of the common law, of such value as that the stealing oi them amounts to laTceny, yet an action at law lies for destroying them. There is no distinction between them and other chattels, as to the possession necessary to the maintenance of an action of trespass. There is a distinction as to animals ferce natures; but-'dogs are not' animals ferae, natures.- — 4 Black. Com. 236 ; Ireland v. Higgins, Cro. Eliz. 125 ; Wright v. Ramscot, 1 Saunders’ R. 105 ; The Case of Swans, 7 Rep. 18 ; Parker v. Mise, 27, Ala. 480. It follows, that, to the maintenance of this.- action, it was not requisite that the plaintiff should have had actual possession of the dog. If he was the owner of the dog, and the dog was loaned out at the time, the general property, “prima facie, as to - all civil purposes, .draws to it the possession.”
Reversed and remanded.'